MEMORANDUM ***
Garapich, a civilian employee of the U.S. Navy, appeals from the district court’s grant of England’s motion for summary judgment on his age, sex, and disability discrimination and retaliation claims. Garapich alleges that the U.S. Navy discriminated against him in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., Title VII, 42 U.S.C. § 2000e et seq., and the Rehabilitation Act, 29 U.S.C. § 701 et seq., and retaliated against him for engaging in a protected activity in violation of 42 U.S.C. § 2000e-3(a).
For the reasons ably set forth in Judge Miller’s order granting summary judgment, we AFFIRM.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.